TOWNSEND, District Judge
(orally). The merchandise in question is terpin hydrate, assessed for duty under the provisions of paragraph 74, Tariff Act 1890, at 50 cents a pound, as a medicinal preparation of which alcohol is not a component part. The only evidence in the record to support the conclusion of the board that alcohol was used in the preparation of this medicinal preparation was the written statement of the examiner to that effect. The manufacturer stated under oath that no alcohol was used in its preparation. The uncontradicted evidence shows that alcohol is not necessarily or ordinarily thus used, and that this terpin hydrate was in no respect or degree different from the ordinary staple commercial terpin hydrate, in the preparation of which alcohol is used. In these circumstances, as it does not appear that there was any evidence that alcohol was used in the preparation of this medicinal preparation, or that the board could have ascertained that alcohol was so used from an inspection of the article, their decision is reversed.